PER CURIAM.
Dismissed as moot. See Lund v. Dep't of Health, 708 So.2d 645, 646 (Fla. 1st DCA 1998) ("The general rule in Florida is that a case on appeal becomes moot when a change in circumstances occurs before an appellate court's decision, thereby making it impossible for the court to provide effectual relief."); see also Freni v. Collier County, 573 So.2d 1054, 1054 (Fla. 2d DCA 1991) ("The appellants sought to enjoin a referendum scheduled to be held on the issue of whether the Board of County Commissioners ... should levy a tourist development tax .... [T]he trial court denied the appellants' motion for a temporary injunction [and t]his appeal ensued .... The referendum was held as scheduled ... and resulted in a favorable vote. Therefore, the issue of whether the court erred in denying the motion for temporary injunction is moot.").
Dismissed.
SILBERMAN, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.